     Case 2:18-cv-00690-WBS-DB Document 74 Filed 04/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                              No. 2:18-cv-0690 WBS DB P
12                            Plaintiff,
13              v.                                        ORDER
14    A. KIRSCH, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding with a civil rights action under 42 U.S.C. § 1983.

18   On April 12, 2021, plaintiff filed a renewed motion to proceed in forma pauperis. (ECF Nos. 69,

19   72.) On or before May 12, 2021, defendants shall file a response. Within twenty days of service

20   of defendants’ response, plaintiff may file a reply.

21            IT IS SO ORDERED.

22   Dated: April 20, 2021
23

24   DLB:9
     DB/prisoner-civil rights/kren0690.renewed ifp resp
25

26
27

28
                                                          1
